Citation Nr: 0533269	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  05-25 064	)	DATE
	)
	)


THE ISSUE

Whether a May 19, 1999 Board decision that denied service 
connection for synovitis of the knees, hands, left hip and 
low back should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

[The veteran's de novo claim for service connection for 
fibromyalgia, claims that new and material evidence has been 
submitted to warrant reopening claims of entitlement to 
service connection for synovitis of the knees, hands, left 
hip and low back, for degenerative and rheumatoid arthritis 
of multiple joints and for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities are addressed in a separate 
Board action.] 


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to March 
1987.

In a statement received on September 8, 1999, the veteran 
alleged clear and unmistakable error (CUE) was committed 
because the evidence supported her claim of entitlement to 
service connection, which statement was construed as a motion 
asking that the May 19, 1999 decision by the Board of 
Veterans' Appeals (Board) be revised or reversed on the 
grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2005). In October 2005, the moving party's 
representative requested that the claims folder be forwarded 
to its office for review and preparation of additional 
argument concerning the Board's aforesaid decision on the 
grounds of CUE.  On the moving party's behalf, the 
representative submitted an Informal Hearing Presentation on 
November 2, 2005.  


FINDINGS OF FACT

1.  In a decision entered on May 19, 1999, the Board denied 
entitlement to service connection for synovitis of the knees, 
hands, left hip and low back.

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory and regulatory provisions 
extent at that time were correctly applied.

3.  There was a tenable basis for the Board's decision in May 
1999, denying entitlement to service connection for synovitis 
of the knees, hands, left hip and low back, and that decision 
does not contain an error which, had it not been made, would 
have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board did not commit CUE in its May 19, 1999 decision, 
which denied entitlement to service connection for synovitis 
of the knees, hands, left hip and low back.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 
20.1404 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), is not applicable to motions for revision of a Board 
decision on the grounds of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).

Factual Background

When the claims for entitlement to service connection for 
synovitis of multiple joints were previously before the Board 
in May 1999, evidence included the veteran's service medical 
records, which reflected complaints of pain in both knees.  
Arthroscopy of the right knee in March 1986 showed, inter 
alia, proliferative and hypertrophic synovium.  In September 
1986, a physical profile board proceeding noted synovitis of 
the left knee.  In November 1986, an examination for a 
medical evaluation board resulted in diagnoses of 
patellofemoral pain syndrome of both knees.  In December 
1986, a physical evaluation board found the veteran to have 
the disability of patellofemoral pain syndrome, bilateral.  
An examination for service separation included a diagnosis of 
patellofemoral syndrome of both knees, with no mention of 
synovitis.  Service medical records are silent as to 
complaints, treatment or diagnoses relating to synovitis of 
the hands, left hip, or lower back. 

At the time of the Board's May 1999 decision, the only 
reference to synovitis in the veteran's post service medical 
records was in a notation by a VA physician in March 1997.  
In October 1997, the veteran specifically indicated that the 
physician did not examine her, but just reviewed her service 
medical records.  The physician's March 1997 statement reads, 
in its entirety, as follows:  "In my opinion as an orthopedic 
surgeon, if there was no evidence of an internal derangement 
of the right knee seen during arthroscopy, but there was 
evidence of synovitis, it means that the condition is 
systemic, such as rheumatoid arthritis, etc."  

Post service medical records were considered to make no 
reference to synovitis of any joint.  The Board previously 
reviewed (i) VA examination reports dated in May 1987, August 
1989, and June 1992; (ii) VA outpatient treatment reports 
dated from March 1987 to March 1997; (iii) treatment reports 
from the University of Kansas Medical Center dated from 
October 1991 to May 1992; (iv) and a radiograph report from 
Johnson Imaging Center dated in August 1992.  Those records 
contained various diagnoses pertaining to the veteran's 
knees, hands, left hip and lower back, but did not include a 
diagnosis of synovitis, which was the only issue then 
currently on appeal.

In January 1997, the veteran had also submitted excerpts from 
a textbook on arthritis, which discussed rheumatoid arthritis 
and synovitis, which was not regarded as containing any 
specific information concerning the veteran's joints and did 
not tend to show that, in the veteran's case, she then 
currently had synovitis of any joint. 

The Board issued a decision in May 1999 that denied claims of 
entitlement to service connection for synovitis of the knees, 
hands, left hip or lower back.  That decision concluded that 
the claims were not well grounded based on the finding that 
there was no competent medical evidence that the veteran 
currently had synovitis as claimed.

As noted above, the moving party submitted the motion for CUE 
in September 1999, asserting the evidence supported the 
claims and, at which time, she also submitted a VA outpatient 
treatment record dated in August 1999, which indicated that 
the veteran reported multiple joint decreased range of motion 
and heat pain for the "past 2-3 years" which supports the 
diagnosis of synovitis which is one of the findings of RA 
(Rheumatoid Arthritis)."  

The moving party's representative, in its Informal Hearing 
Presentation of November 2, 2005 essentially asserts that the 
VA had a duty to assist, particularly to provide an 
examination that addressed prior medical records and included 
an opinion as to whether the claimed disorder was related to 
service.

Legal Analysis

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.


It is noteworthy that § 20.1404(b) was amended effective July 
10, 2001.  See 66 Fed. Reg. 35902-35903; see also Disabled 
American Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000) (upholding all of the Board's rules of practice 
involving CUE claims, except the last sentence of Rule 
1404(b) that had stated "[m]otions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied").

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated. 38 C.F.R. § 20.1403(d).  CUE also does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there was 
a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of  38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
does not apply to clear and unmistakable error claims.  See 
38 C.F.R. § 20.1411(a).

The Board additionally observes that the law and regulations 
generally pertaining to entitlement to service connection 
have remained unchanged since the 1999 Board decision 
challenged in the veteran's motion.  In general, the evidence 
must establish that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b); see also Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of 
CUE due to pleading deficiency and denial of CUE on merits); 
Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  Accordingly, 
the Board will proceed to consider the merits of the moving 
party's claim.

Under 38 C.F.R. § 20.1403(d)(3), an argument that the Board 
should have weighed or evaluated the evidence differently 
cannot form the basis for a finding of CUE.  Here, it is not 
an "undebatable" fact that the moving party then currently 
had synovitis.  In essence, the moving party's statements 
merely reiterate matters considered in the May 1999 decision.  
Her contentions, in essence, amount to a disagreement with 
the outcome of the decision, i.e., she alleges that the Board 
should have weighed or evaluated the evidence differently.  
These matters cannot form the basis for a finding of CUE.  
See 38 C.F.R. § 20.1403(d)(3).

The moving party also provided some additional evidence that 
was not before the Board at the time of the May 19, 1999, 
decision, i.e. the VA outpatient treatment record dated in 
August 1999, which arguably supported the diagnosis of 
synovitis.  Inasmuch as that note was not created until 
several months after the Board's May 1999 decision, it could 
not have been before the Board.  A cardinal principle of CUE 
jurisprudence is that a determination as to whether a prior 
final adjudication is clearly and unmistakably erroneous is 
predicated on the facts that were before the adjudicator at 
the time of the prior decision.  38 C.F.R. § 20.1403.  Since 
that record could not have been before the Board, it cannot 
form a basis for CUE.

To the extent the appellant argues that VA had a duty to 
provide the veteran VA examination, the Board notes that a 
failure to assist would not give rise to a valid CUE claim.  
See Shockley v. West, 11 Vet. App. 208, 213-14 (1998); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (breach of 
duty to assist cannot constitute basis for CUE claim).  This 
is especially evident when the alleged breach is a failure to 
obtain new medical evidence as opposed to already existing 
evidence.  See Simmons v. West, 13 Vet. App. 501, 508 (2000).

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's May 19, 1999, decision 
was not clearly and unmistakably erroneous.

	(CONTINUED ON NEXT PAGE) 



ORDER

The motion that a May 19, 1999 Board decision that denied 
service connection for synovitis of the knees, hands, left 
hip and low back should be revised or reversed on the grounds 
of CUE is denied.



                       
____________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



